                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                           Case No.17-cv-03695-MMC (JSC)
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: QUALIFIED
                                                  v.                                         REPORTERS’ WORK PRODUCT
                                   9
                                                                                             PRIVILEGE
                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,                    Re: Dkt. No. 202
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs sue Defendant news reporting agency and its reporters for defamation. Now

                                  14   pending before the Court is the parties’ discovery dispute joint letter regarding application of the

                                  15   qualified reporters’ work product privilege to a transcript of a conversation with one of

                                  16   Defendants’ sources. (Dkt. No. 202.) After carefully considering the parties’ submissions, the

                                  17   Court concludes that oral argument is not necessary, see N.D. Cal. Civ. L. R. 7-1(b), and

                                  18   determines that an in camera review of the redacted material is warranted in the specific

                                  19   circumstances here.

                                  20                                             BACKGROUND

                                  21          This defamation lawsuit arises out of a podcast and articles Defendants published about

                                  22   Plaintiff charitable organization and one of its subcontractor’s employees. In general, Plaintiffs

                                  23   challenge as false Defendants’ statements to the effect that Plaintiffs engaged in fraud in

                                  24   connection with a United States foreign aid program in Malawi. Defendants responded to the

                                  25   lawsuit by filing an anti-SLAPP motion to strike. The parties are currently engaged in discovery

                                  26   in connection with that motion. As relevant here, Defendants have produced information about

                                  27   their sources for the stories, including transcripts of interviews with those sources; in particular,

                                  28   they have produced a transcript of an October 20, 2016 interview with source Harrison Longwe,
                                   1   an accountant in Malawi. Defendants, however, have redacted and withheld from Plaintiffs

                                   2   approximately 8 minutes of the 23 minute conversation on the grounds that it is protected by the

                                   3   qualified reporters’ work product privilege. In support of their redactions, Defendants have

                                   4   submitted a declaration of Matt Smith, the reporter who conversed with Mr. Longwe on October

                                   5   20, 2016—after the allegedly defamatory stories were published. Mr. Smith attests that the

                                   6   withheld portions of the conversation explored topics that are distinct from those at issue in this

                                   7   lawsuit and thus protected by the reporters’ privilege. (Dkt. No. 202-3.) Plaintiffs contend that

                                   8   Defendants should be compelled to produce the redacted portions of the interview because: (1)

                                   9   Defendants have not met their burden of showing the privilege applies; and (2) even if Defendants

                                  10   have made such a showing, Plaintiffs have overcome the privilege.

                                  11                                              DISCUSSION

                                  12          Journalists enjoy a qualified privilege against compelled disclosure of information
Northern District of California
 United States District Court




                                  13   gathered in the course of their work. Shoen v. Shoen (“Shoen II”), 48 F.3d 412, 416 (9th Cir.

                                  14   1995). The privilege extends to nonconfidential sources and materials and applies if there is an

                                  15   “intent to use material—sought, gathered or received—to disseminate information to the public

                                  16   and such intent existed at the inception of the newsgathering process.” Shoen v. Shoen (“Shoen

                                  17   I”), 5 F.3d 1289, 1292 (9th Cir. 1993). Where the information sought is not confidential, a party is

                                  18   entitled to requested discovery notwithstanding a valid assertion of the journalist’s privilege “only

                                  19   upon a showing that the requested material is: (1) unavailable despite exhaustion of all reasonable

                                  20   alternative sources; (2) noncumulative; and (3) clearly relevant to an important issue in the case.”

                                  21   Shoen II, 48 F.3d at 416. “[T]here must be a showing of actual relevance; a showing of potential

                                  22   relevance will not suffice.” Id.

                                  23          Defendants have met their initial burden of showing that the privilege applies. Mr. Smith

                                  24   is a journalist and he was speaking to Mr. Longwe in his role as a journalist and to Mr. Longwe as

                                  25   a source. Although Mr. Smith also spoke with Mr. Longwe about the defamation lawsuit and the

                                  26   topics of the allegedly defamatory stories, he attests that he was also and primarily speaking to Mr.

                                  27   Longwe about other topics for potential publication. (Dkt. No. 202-3.) The privilege thus applies.

                                  28   Plaintiffs’ suggestion that Shoen II does not apply when the journalist is a defendant in the lawsuit
                                                                                         2
                                   1   in which the discovery is sought does not make sense. Under the Shoen II test the privilege may

                                   2   be more likely to be overcome when the discovery is sought from a defendant/reporter because the

                                   3   discovery is more likely “to be clearly relevant to an important issue in the case,” but the privilege

                                   4   still applies in the first instance. To hold otherwise would encourage plaintiffs to add reporters as

                                   5   defendants merely as a vehicle to avoid application of the qualified reporter’s privilege. See

                                   6   Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, No. 16-CV-00236-

                                   7   WHO(DMR), 2018 WL 2441518, at *14 (N.D. Cal. May 31, 2018) (applying Shoen II to

                                   8   discovery requests made of the defendant journalists). Such a result is not consistent with the First

                                   9   Amendment concerns animating the privilege. See Shoen I, 5 F.3d at 1292. The critical question,

                                  10   then, is whether under the Shoen II test the privilege should yield to Plaintiffs’ discovery request.

                                  11          Plaintiffs have reasonably exhausted alternative sources for what Mr. Smith and Mr.

                                  12   Longwe discussed on October 20, 2016. Mr. Smith is claiming the reporters’ privilege for the
Northern District of California
 United States District Court




                                  13   withheld information. And Mr. Longwe has stated by email that he will not speak with Plaintiffs’

                                  14   counsel. As Mr. Longwe is outside this District, indeed outside the United States, he is beyond the

                                  15   subpoena power of this Court and of any court in the United States. Further, according to

                                  16   Plaintiffs, Malawi, where it is believed Mr. Longwe resides, is not a participant in the Hague

                                  17   Convention.

                                  18          As there does not appear to be any other evidence in the record disclosing what Mr. Smith

                                  19   and Mr. Longwe discussed on October 20, 2016, the information sought appears to be

                                  20   noncumulative. At least the Court cannot conclude otherwise given that Defendants have not

                                  21   identified what the withheld information is, other than that it is “distinct” from the topics of this

                                  22   lawsuit.

                                  23          The issue thus turns on whether the information sought is “clearly relevant to an important

                                  24   issue in the case.” Shoen II, 48 F.3d at 416. There is no dispute that Mr. Longwe was a key

                                  25   source for Defendants’ stories about Plaintiffs. Thus, conversations he had with Defendants

                                  26   regarding what he had said to Defendants prior to the publication of the stories, the truth or falsity

                                  27   of those allegations, or Defendants’ knowledge of the same, are clearly relevant to this lawsuit;

                                  28   indeed, that is why Defendants have not asserted the privilege for all of Mr. Smith’s
                                                                                          3
                                   1   communications with Mr. Longwe. But here Mr. Smith claims that portions of the conversation

                                   2   shed no light on this lawsuit and therefore remain privileged. While Defendants may be correct,

                                   3   there is no way to test Mr. Smith’s assertion without the Court’s review of the redacted materials

                                   4   in camera.

                                   5          Defendants’ insistence that in camera review is not warranted fails to persuade. Plaintiffs

                                   6   have met their burden of a good faith belief that the redacted material may contain discoverable

                                   7   information given that Mr. Smith had relevant communications with Mr. Longwe in the very

                                   8   conversation which Defendants seek to redact. Further, the record supports an inference that the

                                   9   redacted portion of the conversation involved Plaintiffs, and Defendants offer nothing other than

                                  10   Mr. Smith’s assertion to support their contention that the redacted conversation is not relevant to

                                  11   this lawsuit. No case requires a court to simply accept such an unadorned assertion.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          On or before March 5, 2019, Defendants shall provide the Court with the full transcript of

                                  14   Mr. Smith’s October 20, 2016 calls with Mr. Longwe for the Court’s in camera review. The

                                  15   transcript may be delivered to chambers, rather than filed on the docket, with a cover letter or

                                  16   cover pleading filed on the docket indicating that the transcript has been delivered.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 26, 2019

                                  19
                                                                                                    JACQUELINE SCOTT CORLEY
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
